DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In the reply filed February 24, 2011, Applicant acknowledged the restriction between Group I, claims 1-10, and Group II, claims 11-15. This election was made without traverse. Applicant has also withdrawn claims 11-15. Therefore, the restriction is made FINAL.

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) based upon Applicant’s amendment to claim 4.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bu et al. (US 9,721,848 B1) (“Bu”), in view of Zhang et al. (US 9,536,793 B1) (“Zhang”), in view of Pham et al. (US 9,064,932 B1) (“Pham”).
Regarding claim 1, Bu teaches:
a substrate (fig 2A element 102); 
a first fin (fig 2A element 202 on left) and a second fin (fig 2A element 202 on right) disposed on the substrate (figure 2A element 102); 
a gate electrode over the first fin and the second fin (figure 29C in conjunction with figure 2B shows that figure 29B at least element 2902 is over figure 2A element 202 on the left and right); 
a gate-cut pedestal (fig 29A right dark vertical rectangle comprised of elements 406/1302/2702 not shown but labeled in figures 7A as spacer, 13A as liner layer, and 27B as conformal layer) positioned between the first fin and the second fin (figure 29C where the middle white box under line C-C is between the first and second fin shown in figure 2A), 
The gate-cut pedestal (fig 29A right dark vertical rectangle comprised of elements 406/1302/2702 not shown but labeled in figures 7A as spacer, 13A as liner layer, and 27B as conformal layer)  including a ILD dielectric layer (fig. 29A element 502).


the gate-cut pedestal having a height that is substantially similar to a height of the first fin (Applicant’s gate-cut pedestal is an element 184. This is an insulating material stacked on two other insualting materials 108, and 102, and has an insulating material 186 on top of it. According to Applicant’s specification at ¶¶ 0033-34, 38, and 54, elements 102, 108, 184, and 186, can be a plurality of different dielectric materials or any other suitable material. Examiner understands this to mean that all four elements can be the same material. Thus, in the final structure one of ordinary skill in the art would not be able to differentiate between the different layers. Because of this Examiner can delineate a portion of the right vertical rectangle in figure 29B as being the same as the gate-cut pedestal. Therefore, a portion of the right vertical rectangle has a height that is substantially similar to 202 in figure 29B.)
	
Bu does not teach
The ILD comprises a first dielectric layer over a dielectric liner,
Wherein the dielectric liner and the first dielectric layer are made of different dielectric materials and 
A portion of side surfaces of the first dielectric layer of the gate-cut pedestal is covered by the gate electrode; and

Zhang teaches at least in figures 1C-1D:
The ILD comprises a first dielectric layer (133) over a dielectric liner (131),

It would have been obvious to one of ordinary skill in the art to add a dielectric liner layer to the device of Bu because 1) the liner can act as an etch stop in the event that the first dielectric layer needs to be removed for reworking, 2) the liner can act as a barrier between the gate-cut pedestal and the dielectric layer, and 3) it can make sure that the gate-cut pedestal is completely covered by dielectric material before the dielectric layer is formed. This third step is similar to how a lot of fabrication works, where the contact coating needs to be really covering the device, and then later coats can be less accurately applied as the first coating has already covered and insulated the device. 

The combination of Bu and Zhang teach:
A portion of side surfaces of the first dielectric layer of the gate-cut pedestal is covered by the gate electrode; and

Pham teaches at least in figure 2N
wherein a portion of the side surfaces of the gate-cut pedestal (219A) is covered by the gate electrode (206).
It would have been obvious to one of ordinary skill in the art that the gate electrode of Bu could cover the sidewall of the gate-cut pedestal of Bu because where the gate-cut pedestal is placed is a matter of choice to one of ordinary skill in the art. It is a matter of choice because the placement of the gate-cut pedestal is the result of how one of ordinary skill in the art decided to 

The combination of Bu, Zhang, and Pham teach:
A portion of side surfaces of the first dielectric layer (Zhang 133; Bu 602) of the gate-cut pedestal (Pham 219A; Bu fig 29A right dark vertical rectangle comprised of elements 406/1302/2702 not shown but labeled in figures 7A as spacer, 13A as liner layer, and 27B as conformal layer)) is covered by the gate electrode (Pham 206; Bu figure 29B at least element 2902)
Regarding claim 2, Bu teaches:
a gate-cut block positioned above the gate-cut pedestal (as stated in claim 1, the gate-cut pedestal can be made out of the same material as the gate-cut block. Therefore, the prior art teaches this element for the same reason it teaches the gate-cut block), 
wherein the gate-cut block is wider than the gate-cut pedestal (Applicant’s specification does not state the criticality of this shape, nor does Applicant’s specification state the significance of this shape. Therefore, the shape of the gate-cut block is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant
Regarding claim 3, Pham teaches at least in figure 2N
wherein the gate-cut pedestal (219A) has an upper section that is uncovered by the gate electrode (206) that extends into the gate-cut block (As stated in claims 1 and 2 above, the gate-cut pedestal and gate-cut block can be made out of the same material. Therefore, in the final device one of ordinary skill in the art would not be able to determine where one element begins and the other element ends. As such this limitation is obvious for the reasons given in claims 1 and 2).
Regarding claim 4, Bu teaches:
an isolation material (figure 3A element 302) disposed on the substrate figure 3A element 102), 
wherein the isolation material (figure 3A element 302) separates the first fin and the second fin (figure 3A element 202 on the left and right are separated by element 302); and
wherein the gate-cut block includes a second dielectric layer (This is considered as duplication of layers/parts under MPEP 2144.04(VI)(B)).
Regarding claim 5, Bu teaches:
a metal contact layer (figure 29C element 2904) covering the gate electrode layer (figure 29B element 2902) over the first fin and the second fin (figure 29C shows this), 

Pham teaches at least in figures 2M- 2N
wherein the gate-cut pedestal (a portion of 219A) and the gate-cut block (a portion of 219A)separate the metal contact layer (206) over the first fin (active 1) and the metal contact layer (206) over the second fin (active 2).
Regarding claim 6, Bu teaches:
 there is no criticality for the first and second dielectric layers being different materials or the same material. The only feature that is necessary for the first and second dielectric layer is that they are insulators. As the prior art teaches this it appears that this limitation is a matter of choice for one of ordinary skill in the art.).
Regarding claim 7, Bu teaches:
spacer structures forming sidewalls for the gate-cut pedestal and the gate-cut block (figure 15B element 1302).
Regarding claims 8-10, Bu teaches:
as stated in claim 1, the specification states that the dielectric liner can be made out of any suitable material, ¶ 0034. The specification does not describe what suitable is. Therefore, in light of the specification suitable material is any dielectric material. Such as the dielectric material described in ¶ 0033. Thus, a suitable material can be the same dielectric material used to make the gate-cut block. Further as stated in claim 1, the materials of the first dielectric layer, and the materials of the second dielectric layer can be the same material or any other suitable material. Therefore, the claimed material is not critical to the invention. All that is required is that the material be an insulating material. Since the prior art teaches an insulating material these  limitation are obvious for the same reasons given in claim 1 above.

Response to Arguments
Applicant’s arguments, filed February 24, 2021, with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Bu, Zhang, and Pham.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/Primary Examiner, Art Unit 2822